IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. PD-1015-18


                        RALPH DEWAYNE WATKINS, Appellant

                                                  v.

                                    THE STATE OF TEXAS

           ON APPELLANT’S PETITION FOR DISCRETIONARY REVIEW
                   FROM THE TENTH COURT OF APPEALS
                           NAVARRO COUNTY

                KELLER, P.J., filed a dissenting opinion.

       The prior version of our discovery statute required disclosure of certain “evidence material

to any matter involved in the action.”1 In 2013, the discovery statute was amended in many

significant respects, but it retained the language “evidence material to any matter involved in the

action.”2 Addressing the 2013 amendments in this case, the Court construes the word “material” to


       1
           TEX. CODE CRIM. PROC. art. 39.14(a) (2011).
       2
          TEX. CODE CRIM. PROC. art. 39.14(a) (current). Evidence that is exculpatory, impeaching,
or mitigating is discoverable regardless of whether it is shown to be “material.” Id. art. 39.14(h). At
issue in this case are other kinds of evidence listed in the statute.
                                                                          WATKINS DISSENT — 2

mean “relevant,” saying that they mean the same thing and that “relevant” is the ordinary definition

of “material.” But the Legislature did not change the word “material” to “relevant” when it amended

39.14(a). That fact should itself be a fair indication that the Legislature intended that, in order to be

discoverable, the evidence listed in Article 39.14(a) be subject to a materiality standard rather than

a standard of mere relevance.

        But in case doubt remains about whether the Legislature meant what it said when it used the

word “material,” there is more evidence. As the Court points out, “material” was changed to

“relevant” in the first draft of the amending bill, but that version was not adopted.3 Instead, in spite

of the many amendments to the old discovery statute, the bill was amended to go back to the word

“material,” and that is the word in statute.4 The most obvious explanation for the Legislature’s

rejection of the word “relevant” is the Legislature’s rejection of the concept of relevance in 39.14(a).

It follows that the Legislature intended to require that the evidence to which 39.14(a) refers be

material in order to be discoverable.

        The Court acknowledges that the Legislature’s choice to use the same phrase as that in the

previous statute could suggest that “material” should be seen as different from “relevant.” The Court

says, though, that it is equally possible that “relevant” was changed back to “material” because two

words are synonymous. This is a strange and counter-intuitive canon of construction.5

        And it is, I think, inaccurate in this case anyway. For one thing, when Rob Kepple of the


        3
         Tex. S.B. 1611, 83rd Leg., R.S. (2013) (introduced) (providing, among other things, for
the discovery of “any evidence relevant to the defendant’s guilt or punishment.”).
        4
            See supra at n.2.
        5
         I do not know how this reasoning will apply when the Legislature amends a statute to use
a word’s synonym for a word used in a prior statute.
                                                                         WATKINS DISSENT — 3

Texas District and County Attorneys Association said the people he represented were fine with the

bill “as it is,” he also said that the version of the bill before the Legislature was the result of

negotiations and compromises.6 That being the case, it seems much more likely that changing the

word from “relevant” to “material” would have been part of those negotiations rather than simply

substituting one supposed synonym for another.

       Also, the Court cites to the statements of many commentators about the new statute. But

these commentators fairly uniformly seem to say only that the new statute is dramatically changed

in that it creates an open-file policy. In that sense, it is true that the statute is a “complete break”

from the old. But I do not think that the statements of the commentators cited by the Court support

the idea that the statute as a whole is a complete break from the old. The new statute builds on the

framework of the old statute and expands it. The new statute does away with the need to show good

cause for discovery of evidence described in section (a), but the language that defines what that part

of section (a) encompasses, “evidence material to any matter involved in the action,” has not

changed. That fact, plus the fact that the Legislature affirmatively rejected the change from

“material” to “relevant” seem to me to be clear indications that we should not substitute any of the

many synonyms for “material” found in dictionaries or thesauruses for the word the Legislature

chose to use.

       I respectfully dissent.

Filed: March 3, 2021

Publish



       6
         See Public Hearing, H. Comm. on Judiciary & Civil Jurisprudence, Tex. S.B. 1611, 83rd
Leg., R.S., video at 44:24 - 45:55 (April 29, 2013).